393 U.S. 528 (1969)
MARYLAND & VIRGINIA ELDERSHIP OF THE CHURCHES OF GOD ET AL.
v.
CHURCH OF GOD AT SHARPSBURG, INC., ET AL.
No. 357.
Supreme Court of United States.
Decided February 24, 1969.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
James H. Booser, Alfred L. Scanlan, and Martin J. Flynn for appellants.
Leo Pfeffer for the General Eldership of the Churches of God in North America, as amicus curiae, in support of appellants.
PER CURIAM.
The judgment is vacated and the case is remanded to the Court of Appeals of Maryland for further consideration in light of Presbyterian Church in the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, ante, p. 440.